Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 14, 2006                                                                                          Clifford W. Taylor,
                                                                                                                 Chief Justice

  131409                                                                                               Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman,
  ARLANDUS M. NOLEN,                                                                                                  Justices
          Plaintiff-Appellant,
                                                                    SC    131409
  v                                                                 CoA 269972
                                                                    Ingham CC
  DEPARTMENT OF CORRECTIONS,
             Defendant-Appellee.
  _______________________________


                On order of the Chief Justice, the application for leave to appeal filed June
  12, 2006 is DISMISSED for failure to pursue the case in conformity with the order of
  February 25, 2005 in Nolen v Department of Corrections No. 128072. That order
  provided that further appeals were not to be filed until the full entry fee in that case was
  paid. Following entry of that order, plaintiff-appellant paid the partial filing fee on
  March 15, 2005. Because the full entry fee in case No. 128072 has not been paid, this
  appeal is dismissed.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 14, 2006                       _________________________________________
                                                                               Clerk